This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1662

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                             Christopher Andrew Hondl,
                                     Appellant.

                               Filed August 24, 2015
                                     Affirmed
                                  Connolly, Judge

                             Steele County District Court
                               File No. 74-CR-12-1943


Lori Swanson, Attorney General, John D. Gross, Assistant Attorney General, St. Paul,
Minnesota; and

Daniel A. McIntosh, Steele County Attorney, Owatonna, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Julie Loftus Nelson, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


      Considered and decided by Connolly, Presiding Judge; Rodenberg, Judge; and

Reyes, Judge.
                         UNPUBLISHED OPINION

CONNOLLY, Judge

       Appellant     challenges    his    conviction   of   fifth-degree   possession    of

methamphetamine on the ground that the district court abused its discretion in admitting

into evidence shards of glass collected at the scene where appellant threw a glass pipe at a

police officer because the shards lacked foundation and the state failed to prove the chain

of custody. Because we see no abuse of discretion in the admission of the shards into

evidence and because, even without the shards, the jury had ample evidence on which to

base its finding of appellant’s guilt, we affirm.

                                           FACTS

       About 10:00 p.m. on September 10, 2012, two police officers observed a vehicle

drive into a parking lot and turn its lights off. The officers saw no one emerge from the

car and went to investigate. One officer approached from the rear; he saw a flicker of

light, then saw that the driver, subsequently identified as appellant Christopher Hondl,

was holding a glass pipe used for smoking methamphetamine and was heating the bowl

of the pipe with a lighter. The officer directed his flashlight into the vehicle and told

appellant and a passenger to put their hands on the dashboard. The passenger did so, but

appellant opened his door, got out, and moved away from the vehicle. When the officer

told appellant to stop, appellant turned and threw something at the officer.

       The thrown object hit the officer in the chest, then fell to the ground, where it

broke into many shards of glass. A white mark on the officer’s shirt later tested positive

for methamphetamine.       The officer collected the shards and put them into a box.


                                              2
Appellant was arrested and charged with fifth-degree possession of methamphetamine,

fleeing a peace officer, possession of drug paraphernalia, and possession of a small

amount of marijuana. He pleaded not guilty to all counts.

      The box of shards was sealed and put in the evidence room of the police station. It

was later taken to the Minnesota Bureau of Criminal Apprehension (MBCA) lab for

testing. The shard that was tested came back positive for methamphetamine.

      At trial, appellant’s counsel objected to the admission of the box of shards on the

ground of lack of foundation. The officer who was hit by the glass pipe when appellant

threw it testified that he was qualified as a crime scene technician and that he had

photographed the glass shards, collected them, and put them in a cardboard box. The

district court determined that this testimony provided adequate foundation. The scientist

who performed the test on the glass shard also testified at appellant’s trial, as did the

other police officer who apprehended appellant in the park and the community-service

officer who took the box of shards to the MBCA lab. A jury found appellant guilty on all

counts; he was sentenced to 21 months in prison.

      He challenges his conviction, arguing that the admission of the box of glass shards

into evidence was an abuse of discretion.

                                    DECISION

      A district court’s admission of physical evidence will be affirmed unless it

constitutes an abuse of discretion. State v. Daniels, 361 N.W.2d 819, 827 (Minn. 1985).

      Appellant challenges the admission of the box of glass shards, arguing that the

officer’s testimony did not meet the standard of Minn. R. Evid. 901(b)(1) (providing that


                                            3
testimony from a witness with knowledge that something is what it is claimed to be is

sufficient evidence to support a finding that the thing is what a proponent claims it is).

While “[t]here can be no rigid formulation of what showing is necessary in order for a

particular item to be admissible,” an item is authenticated when the state shows that

“(1) the evidence offered is the same as that seized, and (2) it is in substantially the same

condition.” State v. Johnson, 239 N.W.2d 239, 242 (Minn. 1976). The authentication

process “may become lengthy when it demands the testimony of several witnesses.”

State v. Bellikka, 490 N.W.2d 660, 663 (Minn. App. 1992), review denied (Minn.

Nov. 25, 1992). But “[w]hen the item is unusual enough to be recognized, the protection

against tampering can be verified in a more efficient manner . . . [through] evidence that

the object is the same object and is in substantially the same condition . . . [from] a

witness who possesses personal knowledge of the object.” Id.

       The officer at whom appellant threw the glass pipe was asked why he was

confident that the pieces of glass in the box were the same pieces he had put in the box

after the incident. He answered, “They look exactly like the items that I photographed.

After referencing the photos I took, these look to be the exact same items.” He also

testified that the glass shards “appear to be a lot cleaner” than they were when he put

them into the box, and that there were more pieces in the box than he put into it because




                                             4
“some of those pieces may have broken in processing or turned into more pieces of glass

because [they] could have snapped off. They’re rather fragile.”1

       Appellant argues that, because of this testimony, the glass was not in

“substantially the same condition.” But the items first collected as evidence were pieces

of broken glass thought to have methamphetamine on them, and the items the officer said

“look[ed] to be the exact same items” were also pieces of broken glass that were by then

known to have methamphetamine on them. Appellant implies that shards of glass could

never be admitted into evidence because splintered glass placed in a box will inevitably

continue to splinter. None of the three people who testified about the glass—the officer

who collected them and placed them in a box, the community service officer who

transported them from the police station directly to the MBCA lab, and the scientist who

examined and tested them—expressed any doubt that the shattered glass admitted into

evidence was the glass that was shattered when appellant threw the pipe at the officer.

       Finally, appellant argues that the admission of the glass was not harmless because

there is a reasonable possibility that it affected the jury’s verdict. See State v. Davis, 820
N.W.2d 525, 533 (Minn. 2012) (“When an error implicates a constitutional right, we will

award a new trial unless the error is harmless beyond a reasonable doubt. An error is

harmless beyond a reasonable doubt if the jury’s verdict was surely unattributable to the

error.”) (citation and quotation omitted).



1
  The breakage of the shards could also explain why they appeared cleaner: the edges of
the pieces broken off after the glass was in the box would not have been in contact with
the ground.

                                              5
      But the jury heard testimony from both officers that: (1) they saw appellant throw

something and heard glass breaking on the ground; (2) they saw a white mark on the shirt

of the officer who had been hit with the object appellant threw, and (3) the white mark

proved to be methamphetamine. Even if the glass shards had been excluded, other

evidence would support the jury’s verdict that appellant was guilty of fifth-degree

possession of methamphetamine.

      Affirmed.




                                           6